Citation Nr: 1018071	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for esophageal cancer, 
including as secondary to posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Sara Speigelman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to 
April 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Philadelphia, Pennsylvania.  The 
Board denied the Veteran's claim in a September 2008 
decision.  The Veteran appealed to the Court of Appeals for 
Veteran's Claims (Court).  Subsequently, the parties filed a 
Joint Motion for Remand (JMR) in September 2009.  The Court 
remanded the case to the Board in a September 2009 Order that 
implemented the JMR.

The Veteran testified before the undersigned Veterans Law 
Judge at a May 2008 video teleconference hearing.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In the JMR, the parties agreed to remand this case for 
development of the issue of secondary service connection for 
the Veteran's esophageal cancer.  In the JMR, the parties 
agreed that the evidence raised the issue of whether the 
Veteran's PTSD led to his esophageal cancer by causing him to 
become an alcoholic.  It was indicated that the Veteran's 
alcoholism and smoking may have led him to develop acid 
reflux disease, which in turn may have caused or contributed 
to his cancer.  It was noted that he had not smoked or drank 
for many years.

The evidence of record does not clearly indicate whether the 
Veteran had acid reflux disease.  The Veteran submitted a 
letter from a private gastroenterologist, Dr. P.J.D., to the 
effect that the Veteran's alcoholism may have contributed to 
his acid reflux and may indirectly have been a factor in the 
development of his cancer.  However, it is unclear whether 
Dr. P.J.D. actually treated the Veteran since treatment 
records from this physician are not part of the record.  
Additionally, the record indicates that the Veteran was 
admitted for treatment at the Coatesville VA Medical Center 
(VAMC) in or around 1978.  It is unclear whether there has 
been other gastrointestinal treatment since service.  To the 
extent there has been, all pertinent records should be 
sought.

Additionally, the Board finds that, pursuant to the dictates 
set forth in the JMR, it is necessary to obtain a medical 
opinion concerning whether the Veteran has acid reflux and, 
if so, if there is a causal connection between the Veteran's 
alcoholism and his cancer.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and 
determine whether he received any 
treatment for acid reflux disease or other 
gastrointestinal pathology since 
separation from service.  Records of any 
such treatment should be obtained.  
Appellant's assistance in identifying and 
obtaining these records should be 
requested as needed.  Specifically, 
records from Dr. P.J.D. and from VAMC 
Coatesville from the 1970s should be 
obtained.  If records from any of these 
sources cannot be obtained, the efforts 
made to obtain same should be clearly 
documented in the claims file.

2.  After the above records are obtained, 
the claims file should be reviewed by a 
gastroenterologist who should be asked to 
provide opinions as to whether (a) there 
is clinical evidence that the Veteran had 
acid reflux disease, and (b) whether it is 
at least as likely as not (at least 50 
percent likely) that the Veteran's 
alcoholism led him to develop esophageal 
cancer.  The examiner should also comment 
on the effects of the Veteran's history of 
smoking on his development of cancer.  To 
the extent possible, any opinion entered 
should be reconciled or differentiated 
from the other opinions on file.  All of 
the examiner's conclusions should be fully 
explained in his or her report.  If the 
examiner cannot answer the above questions 
without resort to undue speculation, he or 
she should explain why this is the case.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC) and given an opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


